 
Exhibit 10.30
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT is entered into this 5th day of November, 2008, between
NeoGenomics, Inc. a Nevada company, with its principal place of business at
_________________________ __________________("Guarantor") and Leasing
Technologies International, Inc., with its principal place of business at 221
Danbury Road, Wilton, CT 06897 ("Lessor").
 
WHEREAS, Lessor is contemplating entering into a certain Master Lease Agreement,
including any and all riders and schedules thereto (hereinafter collectively
referred to as the “Lease”) dated November 5, 2008 with NeoGenomics, Inc. a
Florida Corporation (the “Lessee”).
 
WHEREAS, Lessor is unwilling to enter into said Lease unless Guarantor
guarantees the performance of all Lessee’s obligations under the Lease.
 
NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and as an inducement to Lessor to enter into the Lease, the
parties hereto agree as follows:


1. Guarantee. The Guarantor hereby unconditionally guarantees the full, complete
and prompt payment, performance and observance of all of Lessee’s obligations
under the Lease. Guarantor agrees that this is a continuing guarantee and that
it shall perform its obligations hereunder notwithstanding any modification,
discharge or release of any of Lessee’s obligations under the Lease.


2.  Intentionally Omitted.


3. Representations. Guarantor hereby represents and warrants that this Agreement
constitutes a binding obligation of the Guarantor.


4. Right to Cure.  Lessor hereby agrees that in the event of a default by Lessee
under the Lease, Lessor shall give written notice of said default to Guarantor
and Guarantor shall have the right to cure said default within ten (10) days
from the mailing of such notice.


5. Failure to Cure. In the event the Guarantor fails to cure a default within
the ten (10) day period, then Lessor may, at its option, proceed directly
against Guarantor for the  payment, performance or observance of any and all of
Lessee's obligations under the Lease. Guarantor hereby waives any right to
require Lessor: (i) to proceed against the Lessee; (ii) to proceed against or
exhaust any security it may hold; or (iii) to pursue any other remedy available
to it.


6. Waiver. No delay on the part of Lessor in exercising any rights under this
Agreement or failure to exercise the same shall operate as a waiver of such
rights. No modification or waiver of the provisions of this Agreement shall be
effective unless in writing and no such waiver shall be applicable and effective
except in the specific instance for which it was given.
 

--------------------------------------------------------------------------------




7. Partial Invalidity. The unenforceability or invalidity of any provision or
provisions of this Agreement shall not operate to render any other provision or
provisions herein contained unenforceable or invalid.


8. Notice. Any notice given pursuant to this Agreement shall be in writing and
shall be effective when sent by certified mail, return receipt requested and
addressed to the party who is to receive such notice at the address set forth
herein or at such other address as may be designated from time to time by proper
notice.


9. Benefit. This Agreement shall be binding upon the Guarantor, its successors
and assigns and shall inure to the benefit of Lessor, its successors and
assigns, including any successor assignees.


10. Discharge. Nothing shall discharge or satisfy any of Guarantor's obligations
hereunder except the full payment, performance and observance of all of Lessee's
obligations under the Lease. Guarantor shall have no right of subrogation,
reimbursement or indemnity whatsoever and no right or recourse to any of the
assets of Lessee unless and until all of Lessee's obligations under the Lease
have been paid, performed, and observed. In the event Lessor shall retain an
attorney and/or resort to litigation to enforce its rights under this Guaranty,
Lessor shall be entitled to collect and Guarantor shall pay to Lessor on demand
all reasonable costs incurred in connection with such enforcement including,
without limitation, reasonable attorney's fees.


11. Entire Agreement. This Agreement constitutes the final written expression of
all the terms of this Agreement and is a complete and exclusive statement of
those terms.


12. Authorization.  If Guarantor is a corporation, each individual executing the
Guaranty on behalf of Guarantor represents and warrants that he/she is duly
authorized to execute and deliver the Guaranty on behalf of Guarantor in
accordance with a duly adopted resolution of Guarantor’s Board of Directors, and
will, if requested by Lessor, deliver a certified copy of a duly adopted
resolution of Guarantor’s Board of Directors authorizing the execution and
delivery of the Guaranty.


13. Guarantee Absolute and Unconditional. This Guaranty is to be absolute and
unconditional irrespective of any lack of validity or enforceability of the
Lease or the guarantee, or any other agreement or instrument relating thereto,
or any other circumstance that might otherwise constitute a defense available to
the Guarantor in respect to the guarantee.


This Agreement shall be deemed to have been made in the State of Connecticut and
shall be governed in all respects by the laws of such State.


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Guaranty Agreement this ___ day of ____, 200__.
 
2

--------------------------------------------------------------------------------


 
GUARANTOR:
NEOGENOMICS, INC.
 
LESSOR:
LEASING TECHNOLOGIES
 
(Nevada Company)
 
INTERNATIONAL, INC.

 

         
By:
/s/ Robert P. Gasparini
 
By:
/s/ Richard Livingston
         
Title:
President & Chief Science Officer
 
Title:
Vice President

    
ACKNOWLEDGEMENT
 
STATE OF
)
) SS.:
COUNTY OF
)

 
Before me, the undersigned, on this ___ day of _____, 200__, personally appeared
___________________________, to me known personally, and who being by me duly
sworn, deposes and says that he/she is the _____________________ of     , and
that said instrument was signed on behalf of said corporation by authority of
its Board of Directors, and he/she acknowledged said instrument to be the free
act and deed of said corporation.
 
Notary Public
My Commission Expires:

 
3

--------------------------------------------------------------------------------


 